DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 20170136914 A1) in view of Maekawa et al (US 20140136132 A1)

Regarding claim 1, Drake discloses a method of establishing visual images of models of battery status ([0027] battery system [0032] it may be useful to depict or render visualizations associated with data regarding the lithium ion battery), the method comprising: 
([0044] The sensors may include a variety of sensors for measuring current, voltage, temperature, and the like regarding the battery module); 
a control unit forming at least one first characteristic image and a second characteristic image according to the plurality of data values ([0044] . The display 26 may display various images generated by device 10, such as a GUI for an operating system or image data (including still images and video data)); 
the control unit forming one of a plurality of variant images by superimposing the at least one first characteristic image and the second characteristic image, wherein each of the plurality of variant images comprises at least one variant area ([0052] s a plot that describes the open-circuit voltage of the lithium ion battery module 28 with a NMC/LTO voltage curve 48 and the open-circuit voltage of the lead-acid battery module 30 with a PbA voltage curve 50 over the batteries' total state of charge ranges (e.g., from 0% state of charge to 100% state of charge), in which state of charge is shown on the X-axis and voltage is shown on the Y-axis.); and 
the control unit forming at least one moving variant area according to the plurality of variant images corresponding to the plurality of time periods, wherein the at least one moving variant area is formed by a time variation of a combination of the at least one variant area of each of the plurality of variant images; 
wherein the at least one first characteristic image, the second characteristic image and the plurality of variant images are images with a plurality of pixels.

Maekawa discloses the control unit forming at least one moving variant area according to the plurality of variant images corresponding to the plurality of time periods, wherein the at least one moving variant area is formed by a time variation of a combination of the at least one variant area of ([0038] The charge level conversion unit includes a unit that converts time-series color omnifocal images into hue scale values for each pixel, and a unit that calculates a charge level by using the state of charge and a scale value converted into a hue scale.); 
wherein the at least one first characteristic image, the second characteristic image and the plurality of variant images are images with a plurality of pixels ([0040] when a color image in a moving image format is designated as the designation information, the output unit outputs analysis data to display the color image in the moving image format, or analysis data to display the color image in the moving image format and the state charge in parallel in time series).

Drake and Maekawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include the control unit forming at least one moving variant area according to the plurality of variant images corresponding to the plurality of time periods, wherein the at least one moving variant area is formed by a time variation of a combination of the at least one variant area of each of the plurality of variant images; wherein the at least one first characteristic image, the second characteristic image and the plurality of variant images are images with a plurality of pixels as described by Maekawa.

 The motivation for doing so would have been to analyzes a state change during charging and discharging of a secondary battery by using a color image (Maekawa, [0013]).

Therefore, it would have been obvious to combine Drake and Maekawa to obtain the invention as specified in claim 1.

Regarding claim 2, Drake discloses wherein collecting the plurality of data values of the at least one characteristic parameter of the one of the plurality of battery modules in the one of the plurality of time periods comprises: 
collecting a plurality of first data values of a first characteristic parameter and a plurality of second data values of a second characteristic parameter different from the first characteristic parameter in the one of the plurality of time periods ([0070] The collection of graphs may include a rolling counter to indicate a current value of the measurements associated with the data received via the sensor circuitry); 
wherein the control unit forms the at least one first characteristic image according to the plurality of first data values and forms the second characteristic image according to the plurality of second data values ([0070] Each graph depicted on the collection of graphs 140 may illustrate how the values of the respective data change over time. By presenting the collection of graphs 140 via the display 21, the user may quickly assess how the various properties of the battery 62 are performing over time.).

Regarding claim 3, Drake discloses wherein collecting the plurality of data values of the at least one characteristic parameter of the one of the plurality of battery modules in the one of the plurality of time periods comprises: 
collecting a plurality of first data values of the at least one characteristic parameter of the one of the plurality of battery modules in a first subsection of the one of the plurality of time periods and collecting a plurality of second data values of the at least one characteristic parameter of the one of the plurality of battery modules in a second subsection of the one of the plurality of time periods ([0064] Each of these inputs may cause the processor 34 to begin monitoring the respective property and display the resulting data in the visualization 90 or the like, [0070] Each graph depicted on the collection of graphs 140 may illustrate how the values of the respective data change over time.); 
wherein the control unit forms the at least one first characteristic image according to the plurality of first data values and forms the second characteristic image according to the plurality of second data values ([0065] the visualization 110 may include an activation visualization 112 that may include an input that causes the processor 34 to begin receiving data regarding the selected properties from the sensor circuit 64 or the like.).

Regarding claim 4, Drake is silent to wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to one of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the one of the plurality of data values.

Maekawa discloses wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to one of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the one of the plurality of data values ([0038] the color or hue of the active material corresponds to the state of charge (quantity of charged electricity) of the active material).

Drake and Maekawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include wherein each pixel of the at least one first characteristic image and the second characteristic 

 The motivation for doing so would have been to analyzes a state change during charging and discharging of a secondary battery by using a color image (Maekawa, [0013]).

Therefore, it would have been obvious to combine Drake and Maekawa to obtain the invention as specified in claim 4.

Regarding claim 5, Drake is silent to wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to a data value difference between two of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the data value difference between the two of the plurality of the data values.

Maekawa discloses wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to a data value difference between two of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the data value difference between the two of the plurality of the data values ([0040] when a color image in a moving image format is designated as the designation information, the output unit outputs analysis data to display the color image in the moving image format, or analysis data to display the color image in the moving image format and the state charge in parallel in time series.).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to a data value difference between two of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the data value difference between the two of the plurality of the data values as described by Maekawa.

 The motivation for doing so would have been to analyzes a state change during charging and discharging of a secondary battery by using a color image (Maekawa, [0013]).

Therefore, it would have been obvious to combine Drake and Maekawa to obtain the invention as specified in claim 5.

Regarding claim 8, Drake is silent to wherein a time variation of the at least one moving variant area comprises at least one of a time variation of a color shade of a pixel of the at least one variant area, a time variation of a scale of the at least one variant area and a time variation of a shape of the at least one variant area.

Maekawa discloses wherein a time variation of the at least one moving variant area comprises at least one of a time variation of a color shade of a pixel of the at least one variant area, a time variation of a scale of the at least one variant area and a time variation of a shape of the at least one variant area ([0040] a temporal change of the state of charge calculated from the charging and discharging data and a change in color of the anode and cathode active materials can be visually recognized.).

Drake and Maekawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include wherein a time variation of the at least one moving variant area comprises at least one of a time variation of a color shade of a pixel of the at least one variant area, a time variation of a scale of the at least one variant area and a time variation of a shape of the at least one variant area as described by Maekawa.

 The motivation for doing so would have been to analyzes a state change during charging and discharging of a secondary battery by using a color image (Maekawa, [0013]).

Therefore, it would have been obvious to combine Drake and Maekawa to obtain the invention as specified in claim 8.

Regarding claim 9, Drake discloses wherein the at least one characteristic parameter comprises at least one of a capacity, a voltage, a current, a temperature, a battery separator parameter, a electrolyte parameter, an aging level of a positive pole and an aging level of a negative pole of the one of the plurality of battery modules ([0040] The sensors may include a variety of sensors for measuring current, voltage, temperature, and the like regarding the battery module 28 or 30.).

([0061] may generate an initial visualization that includes general information regarding the data that may be available to monitor. For example, FIG. 7 illustrates an example visualization 90 depicting general information regarding the data being monitored via the sensor circuit 64.).

Regarding claim 11, Drake discloses collecting the plurality of data values of the at least one characteristic parameter of each of the plurality of battery modules in the plurality of time periods ([0062] . The selector visualization 92 depicts two battery packs: pack A and pack B.); 
the control unit forming a plurality of characteristic images of each of the plurality of battery modules according to the plurality of data values of the at least one characteristic parameter of each of the plurality of battery modules corresponding to the plurality of time periods ([0062] Upon receiving a selection of one of these two battery packs, the processor 34 may identify communication channels that may transmit data related to the selected battery pack.); 
the control unit forming the plurality of variant images of the plurality of battery modules by superimposing the plurality of characteristic images of the plurality of battery modules ([0064] FIG. 8 illustrates a properties visualization 110 that depicts a number of properties that may be monitored by the sensor circuit); and 
the control unit forming a relevant image by superimposing corresponding ones of the plurality variant images of the plurality of battery modules, wherein the relevant image is an image with a plurality of pixels ([0064] The properties visualization 110 may include, for example, an active dynamic traction control input, a battery current input, a battery voltage input, a bus voltage input, a pack state input, a precharge state input, a MIL state, high voltage interlock status input, an isolation level input, an isolation status input, a maximum discharge power input, a maximum regenerative power input, a cell balancing active input, a coolant temperature input, a life time pack amp hours output input, a maximum cell temperature input, a maximum cell voltage input, a minimum cell voltage input, an odometer value, a sleep inhibited input, a state of charge input, a state of charge maximum input, a state of charge minimum input, a trip amp hours in input, a trip amp hours out input, a wake signal input, an energy remaining input, and the li).

Regarding claim 12, Drake discloses wherein the plurality of variant images and the relevant image are two-dimensional images with a plurality of pixels ([0061] may generate an initial visualization that includes general information regarding the data that may be available to monitor. For example, FIG. 7 illustrates an example visualization 90 depicting general information regarding the data being monitored via the sensor circuit 64.).l

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 20170136914 A1) and Maekawa et al (US 20140136132 A1) as applied to claim 1 above, and further in view Ishii (US 20150369875 A1).

Regarding claim 6, Drake is silent to performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area

Ishii discloses performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area ([0059] In equation (4), weight value α is set constant, and can be determined in consideration of the type of battery 3, the environmental temperature, the current amount during charge/discharge, the value of the SOC, or prediction time tS. Weight value α may be determined by learning.)

Drake, Maekawa and Ishii are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area as described by Ishii.

 The motivation for doing so would have been to form a plurality of model functions for battery state estimation (Ishii, [0019]).

Therefore, it would have been obvious to combine Drake, Maekawa and Ishii to obtain the invention as specified in claim 6.

Regarding claim 7, Drake is silent to wherein performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area comprises: 
performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area by machine learning, deep learning or reinforcement learning.


performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area by machine learning, deep learning or reinforcement learning ([0059] a model is learned using the data previously collected by a machine learning technique such as neural network, and weight value α is calculated using the learned model.).

Drake, Maekawa and Ishii are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the battery system of Drake to include wherein performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area comprises: performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area by machine learning, deep learning or reinforcement learning  as described by Ishii.

 The motivation for doing so would have been to form a plurality of model functions for battery state estimation (Ishii, [0019]).

Therefore, it would have been obvious to combine Drake, Maekawa and Ishii to obtain the invention as specified in claim 7.

Conclusion
                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619